Citation Nr: 0301732	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a laceration of the right knee prior to 
October 2, 2001.

2.  Entitlement to an evaluation higher than 10 percent for 
residuals of a laceration of the right knee from October 2, 
2001, on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 1969 
and from May 1970 to May 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for residuals of a laceration of the right knee effective 
from February 17, 1999, and assigned a noncompensable 
disability evaluation.

This case was before the Board previously in January 2001 
when it was remanded for additional development, including 
furnishing the appellant with a VA orthopedic examination.  
The requested development has been completed.

In June 2002 the appellant was awarded an increased 
evaluation for his service-connected residuals of a 
laceration of the right knee, from zero to 10 percent 
disabling effective from October 2, 2001.

A claim of entitlement to secondary service connection for 
residuals of fractures of both wrists in February 1999 is 
raised by the report of an October 2001 VA joints 
examination.  At the examination, the appellant reported that 
he had fallen from a tree in February 1999 because his right 
knee had given way.  The examiner noted, "It is quite likely 
that [the appellant's] knee collapse could have accounted for 
his fall from a tree."  This claim is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected residuals of a 
laceration of the right knee have been manifested by severe 
disability of muscle group XIV, since the effective date of 
the grant of service connection.


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation, but no 
higher, for residuals of a laceration of the right knee have 
been met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic 
Codes 5055, 5314 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that, at his 
April 1969 separation examination, the appellant reported 
having painful joints from a cut on the right knee.  He also 
reported that he was unable to assume "stelling" positions 
because of cramps in his right knee.  The examiner noted that 
the appellant had been cut by a saw on his right knee in July 
1968.  At the appellant's May 1970 enlistment examination, it 
was noted that his right knee was "O.K. now."

In a March 1999 statement, the appellant reported that his 
right knee had been accidentally lacerated by a jigsaw in 
July 1968.  He had been treated initially in Vietnam.  In 
August 1968 he was taken to a hospital in Japan.  In 
September 1968 he was taken to a rehabilitation facility at 
Fort Polk, Louisiana.

At a March 1999 VA examination, the appellant reported that 
the anterior aspect of his right knee was accidentally 
lacerated by a Skil saw.  The wound was vertical and actually 
scored the anterior surface of the patella.  He was 
transferred to a hospital.  The wound was allowed to heal 
before it was secondarily closed.  The appellant reported 
that in the previous five years had experienced episodes of 
his right knee giving way.  The knee would flex unexpectedly 
while he was walking.  He reported having fallen several 
times because of this.  Pain was present, but it was not a 
"real big problem."  The scar on the prepatellar area of 
the right leg measured eleven centimeters in length and 
extended from just below the patella, across the patella, and 
onto the lower third of the anteromedial portion of the right 
thigh, near the vastus medialis.  A small linear defect could 
be felt in the surface of the patella, consistent with the 
history of the saw entering the patella.  The appellant 
seemed to have normal strength in the knee, but there was a 
slight, noticeable wasting of the vastus medialis on the 
right leg as compared to the left leg.  There was no 
significant neurological loss.  The diagnosis was remote 
laceration of the right prepatellar area.  The examiner 
opined that any functional loss due to pain or limitation of 
motion was minimal.

At an October 2001 VA joints examination, the examiner 
reviewed the appellant's claims folder.  The appellant's 
description of the treatment for his July 1968 knee 
laceration indicated that he had an open wound for which he 
was treated in Japan.  The wound was left open, cleaned on a 
daily basis, and closed with delayed closure.  The appellant 
stated that he had symptoms in his right knee, which were 
induced by walking at work for six hours.  Bearing weight and 
movement gave him pain, described by the appellant as 
"nine" on a scale from one to ten.  The pain began after he 
stood for 10 to 15 minutes.  Sitting increased the pain.  He 
had tremendous weakness at the end of the day.  Medications 
had not improved his symptoms.  He denied a history of 
effusion.  He complained that his knee was weak, that it felt 
unstable, and that it gave way.  Because of the instability 
in his right knee, he had to exercise excessive care when on 
a ladder in order to avoid falling.  There was a scar, 
vertical in distribution, present on the right knee.  It was 
five and one-half inches in length and one- to one-and-one-
half-inches wide.  It was thin.  It was not painful.  
Palpation of the area above the patella on the right side 
revealed the quadriceps tendon to be much narrower than it 
was on the opposite side.  When the appellant extended his 
leg against gravity, the vastus medialis did not develop bulk 
on the right side as it did on the left side under similar 
circumstances.  Circumferential measurements were of no value 
as far as conclusions were concerned.  Flexion and extension, 
both active and passive, produced retropatellar grating.  The 
appellant was extremely apprehensive when the knee was 
manipulated; however, with care, the examiner was unable to 
demonstrate laxity of the collateral system or the cruciate 
system.  He was unable to obtain an impingement sign.  
Lachman's maneuver was negative.  X-ray examination of the 
appellant's right knee revealed a small one to two-millimeter 
spur located in the lateral patellar groove.  X-ray 
examination was otherwise normal.  The examiner diagnosed 
chondromalacia patella of the right knee, remote laceration 
of the quadriceps tendon, loss of substance (estimated at 50 
percent) of the medial portion of the quadriceps tendon 
secondary to severe laceration of the tendon, and effects of 
necessary delayed closure.  The examiner stated that the 
decrease in size of the quadriceps tendon, particularly the 
medial portion, accounted for the appellant sensation of 
weakness in the right knee.  It was evident that he had a 
loss of bulk in the vastus medialis.  These factors made the 
knee inefficient and weak and produced easy collapsibility.  
The examiner opined that these findings were a definite 
result of the severe laceration with a Skil saw.  The 
examiner added that wounds of this type produced tremendous 
destruction of tissue and that, if tendon tissue were 
involved, the tendon tissue rapidly became avascular with 
loss of a tremendous amount of tissue consequently.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, the RO fulfilled its duties 
to inform and assist the appellant on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a June 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims, specifically the evidence required for a higher 
disability rating.  In a February 19, 1999 letter, the RO 
also informed the appellant that VA would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC and the letter 
informed the appellant of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the appellant has 
indicated that he had not received private medical treatment 
or medical treatment from VA for the residuals of a 
laceration of his right knee.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, that was 
fulfilled by providing VA examinations to the appellant in 
March 1999 and October 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the January 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2002).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The appellant has disagreed with the original disability 
rating assigned for his residuals of a laceration of the 
right knee.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126, 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

An August 1999 statement of the case identified the issue on 
appeal as entitlement to an increased evaluation for service-
connected residuals of a laceration of the right knee.  
Nevertheless, the RO evaluated all the evidence of record in 
determining the proper evaluation for the appellant's 
service-connected disability.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's lumbar spine and shoulder disabilities, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2002).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion and 
pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); see also 
DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2002); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2002).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2002).  The type of injury associated with a slight 
muscle disability is described as being from a simple wound 
of muscle without debridement or infection.  History should 
include a superficial wound with brief treatment and return 
to duty.  The wound should have healed with good functional 
results and without cardinal signs or symptoms of muscle 
disability.  Objective findings should include minimal 
scarring and no evidence of fascial defect, atrophy, or 
impaired tonus.  There should be no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1) (2002).

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include small or linear entrance 
and (if present) exit scars, indicating short track of 
missile through muscle tissue, and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2002).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2002).

The type of injury associated with a severe disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Palpation of the muscles shows loss of deep fascia 
or of muscle substance or soft flabby muscles in the wound 
area.  38 C.F.R. § 4.56(d)(4) (2002).

The appellant's service-connected residuals of a laceration 
of the right knee is currently evaluated under Diagnostic 
Code 5314 for injury to muscle group XIV, the anterior thigh 
muscle group.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2002).  
Muscle group XIV affects extension of the knee; simultaneous 
flexion of the hip and knee; tension of fascia lata and 
iliotibial (Maissiat's) band, acting with muscle group XVII, 
in postural support of the body.  Muscle group XIV also acts 
with the hamstrings in synchronizing the hip and knee.  
Muscle group XIV includes the sartorius, rectus femoris, 
vastus extemus, vastus intermedius, vastus internus, and 
tensor vaginae femoris muscles.  Under Diagnostic Code 5314 
for this muscle group, a noncompensable evaluation is 
assigned for a slight muscle disability.  A 10 percent 
evaluation is warranted for moderate muscle disability.  
Moderately severe muscle disability warrants a 30 percent 
disability rating, and severe disability would warrant a 40 
percent disability rating.  38 C.F.R. § 4.73, Diagnostic Code 
5314 (2002).  The RO determined that prior to October 2, 
2001, the appellant had only a slight muscle injury, thus 
warranting a noncompensable disability rating, and that since 
October 2, 2001, the appellant's disability more nearly 
approximated the criteria for a moderate injury than the 
criteria for a slight injury, thus warranting a 10 percent 
disability rating.

In this case, the appellant clearly satisfies the criteria 
for at least a moderately severe muscle disability.  The 
appellant suffered a deep cut to his right leg in July 1968.  
At the March 1999 VA examination, the examiner noted that the 
anterior surface of the patella had actually been scored.  
There was a slight, noticeable wasting of the vastus medialis 
on the right leg.  At the October 2001 VA joints examination, 
the examiner took a careful history of the laceration to the 
appellant's right knee.  The appellant was hospitalized after 
the injury.  The wound was debrided and left open to heal.  
There was a loss of substance of approximately 50 percent of 
the medial portion of the quadriceps tendon.  The examiner 
explained that, as a result of the injury, the tendon tissue 
became avascular and lost a tremendous about of tissue.  The 
cardinal signs of muscle disability were present.  The 
appellant reported symptoms including loss of power, lowered 
threshold of fatigue, and fatigue pain.  Weakness and 
impairment of coordination are implicit in the easy 
collapsibility of the appellant's knee.  Although uncertainty 
of movement was not noted specifically on examination, the 
examiner did convey the impression that the appellant is 
hesitant about the use and manipulation of his knee and leg.

The criteria for a moderately severe disability differ only 
slightly from the criteria for a severe disability.  The 
appellant is entitled to a rating based upon severe 
disability only if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. 
§ 4.7 (2002).  With consideration of all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment, the Board finds 
that a 40 percent disability rating is warranted in order to 
considers any functional loss, pain, and weakness resulting 
from the residuals of the laceration of his right knee.  The 
examiner noted that the appellant had lost approximately 50 
percent of the tissue from the medial portion of the 
quadriceps tendon.  The Board notes that twice in the report 
of the examination in October 2001, the VA examiner described 
the appellant's injury as a "severe" laceration of the 
quadriceps tendon.  Although the use of "severe" in and of 
itself in the examination report is not enough to warrant the 
assignment of a 40 percent rating, the symptoms reported by 
the appellant and the examiner's description of his own 
observations are consistent with that determination.  The 
appellant has severe muscle disability of muscle group XIV.

The Board has considered other diagnostic codes, which 
provide for disability ratings greater than 40 percent for 
knee injuries.  Diagnostic Code 5055 provides that following 
the one-year period of a total rating after a total knee 
replacement (TKR), a 60 percent rating is to be assigned if 
the replacement resulted in chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2002).  Here, the 
appellant's current symptoms are not analogous to those of 
Diagnostic Code 5055.  Surgery for a TKR or a similar 
procedure has not been contemplated.  Further, as noted 
above, it is only with consideration of all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995), regarding functional impairment, that 
the appellant was able to satisfy the criteria for a 40 
percent disability rating.  Accordingly, the evidence 
supports a 40 percent disability rating of the appellant's 
right knee based on severe disability of muscle group XIV, 
but the preponderance of the evidence is against a disability 
rating greater than 40 percent.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to knee disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization for his service-connected residuals of a 
laceration of the right knee.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment-he knee 
is painful and his right leg fatigued after use of the leg-
but it bears emphasizing that the schedular rating criteria 
are designed to take such factors into account.  The schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2002).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Additional disability evaluations are available for scars 
that are disfiguring; are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that when a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran); 67 Fed. Reg. 49,590 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805) (July 31, 2002) (the amended rating 
criteria for scars, effective from August 30, 2002).  There 
is no evidence that the appellant is entitled to a separate 
disability rating for his scar.  At the October 2001 VA 
examination, the scar was not painful.  The examiner noted 
that the appellant's scar measured approximately five inches 
by one-and-one-half-inches.  There is no evidence that the 
scar is poorly nourished with repeated ulceration or that it 
causes limitation of function of the appellant's knee.  
Accordingly, the preponderance of the evidence is against 
assigning a separate evaluation for the appellant's scar.

Finally, the Board notes that it appears from the evidence of 
record that the appellant's disability has been at a 
consistent level since he filed his claim in Although the 
March 1999 examination report describes a much lesser injury 
and disability than the October 2001 examination report does, 
the Board finds that the October 2001 examination and report 
was more thorough and gives it greater weight.  The examiner 
at that examination provided a clear, complete description of 
the appellant's disability.  It would be unfair to penalize 
the appellant on the basis of two different descriptions of 
the same symptoms.  The Board accepts the description of the 
appellant's disability in October 2001 as representative of 
the level of disability since the date of his claim.


ORDER

Entitlement to an initial disability rating of 40 percent but 
no higher for the appellant's residuals of a laceration of 
the right knee is granted from the effective date of service 
connection.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


